Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Juddson Maloney, Appellant                            Appeal from the 8th District Court of
                                                       Hopkins County, Texas (Tr. Ct. No.
 No. 06-18-00080-CR         v.                         1524589). Memorandum Opinion delivered
                                                       by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Juddson Maloney, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.

                                                      RENDERED JULY 6, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk